Case 5:16-cv-10444-JEL-MKM ECF No. 1559, PageID.60485 Filed 04/06/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

  ORDER DIRECTING CLERK’S OFFICE TO FILE OBJECTIONS
                    UNDER SEAL

       Through March 29, 2021, the Court accepted objections in response

 to the Opinion and Order granting Plaintiffs’ Motion to Establish

 Settlement Claims Procedures and Allocation and for Preliminary

 Approval of Class Settlement Components. (ECF No. 1399.) The Court

 has received several pro se objections filed by United States mail and the

 Eastern District of Michigan Pro Se Electronic Document Upload

 Program. Many of these objections contain personal identifying

 information that mandate redaction for privacy protection. See Fed. R.

 Civ. P. 5.2(a) (requiring full or partial redactions of filings that contain

 “an individual’s social-security number, taxpayer-identification number,
Case 5:16-cv-10444-JEL-MKM ECF No. 1559, PageID.60486 Filed 04/06/21 Page 2 of 4




 or birth date, the name of an individual known to be a minor, or a

 financial-account number”).

       District courts “may order that a filing be made under seal without

 redaction” and may order parties “file an unredacted copy under seal” so

 long as the court “retain[s] the unredacted copy as part of the record.” Id.

 at (d), (f). “A filing that contains redacted information may be filed

 together with a reference list that identifies each item of redacted

 information and specifies an appropriate identifier that uniquely

 corresponds to each item listed. The list must be filed under seal and may

 be amended as of right. Any reference in the case to a listed identifier

 will be construed to refer to the corresponding item of information.” Id.

 at (g).

       The Flint Water Crisis cases—and the current settlement

 proceedings that may resolve several issues in this matter—are of

 significant public importance and interest. The Court therefore deems it

 in the public interest to make pro se settlement objections available to

 the public. However, the Court is also cognizant that pro se filers, though

 able to waive their own privacy protections, may not have understood the

 privacy risks in submitting unredacted social security, address, and other


                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1559, PageID.60487 Filed 04/06/21 Page 3 of 4




 personally identifying information to the Court. Nor may these pro se

 filers be able to easily remedy the filing. See Russell v. Sanilac County,

 No. 14-13134, 2015 WL 5626628, at *5 (E.D. Mich. Sep. 24, 2015) (“[T]he

 court has sufficient discretion to take account of the special

 circumstances that often arise in pro se situations.”) Therefore, because

 the contents of the objections are in the public interest, but significant

 harm could result in publicly docketing the personally identifying

 information listed in Federal Rule of Civil Procedure 5.2(a), the Court

 exercises its broad docket management authority to redact this

 information. See In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470,

 474 (6th Cir. 1983) (“Every court has supervisory power over its own

 records and files, and access has been denied where . . . interest[s] of

 privacy outweigh the public’s right to know.”)

       Accordingly, the Court has redacted certain personal identifying

 information from objections filed by the following pro se individuals in

 compliance with Fed. R. Civ. P. 5.2(a). The Court now ORDERS that the

 Clerk’s Office publicly file the redacted copies and file the unredacted

 copies of these objections under seal:

           Georgia Dixon
           Gary Simon
                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1559, PageID.60488 Filed 04/06/21 Page 4 of 4




             Clifton Turner
             Tiffany Sykes
             Lougennia Gould
             Evelyn Johnson
             Mary Calvin
             Willie Sykes
             Gerald Turner
             Linda Turner
             Roderick Chatman Jr.
             Michelle Mathis
             Rhonda Collier
             Pamela Hawkins


       The Court additionally ORDERS the same as to the attached

 submissions received by Terry Walker.

       IT IS SO ORDERED.

 Dated: April 6, 2021                  s/Judith E. Levy
 Ann Arbor, Michigan                   JUDITH E. LEVY
                                       United States District Judge



                          CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served upon
 counsel of record and any unrepresented parties via the Court’s ECF System to their
 respective email or First Class U.S. mail addresses disclosed on the Notice of
 Electronic Filing on April 6, 2021.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager



                                         4
